Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered September 22, 1988, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree and assault in the first degree.
Upon his plea of guilty to robbery in the first degree and assault in the first degree, defendant received prison sentences of 4 to 12 years and 3 to 9 years, respectively. The sentences were made to run concurrently. We reject defendant’s claim that the sentences were harsh or excessive. At the time of his plea, no promises were made as to sentencing (see, People v Bailey, 156 AD2d 846, lv denied 75 NY2d 810) and, in fact, the sentence ultimately imposed was less than what the People had recommended. The sentences were well within the statutory guidelines and the plea was made in full satisfaction of a five-count indictment. Under these circumstances and given the nature of the crimes involved, we cannot say that County Court abused its discretion in imposing sentence (see, People v Phelps, 140 AD2d 637, lv denied 72 NY2d 922; People v Suitte, 90 AD2d 80).
Mahoney, P. J., Casey, Mikoll, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.